Citation Nr: 0409974	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  99-04 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for the residuals of brain 
trauma.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

The veteran, his wife, and a neuro-scientist


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to August 1956.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied the benefits sought on appeal.  The Board 
first considered this claim in September 2000 and remanded it to 
the RO for consideration of hearing testimony received the day the 
veteran submitted his claim here on appeal.  The Board again 
reviewed this claim in March 2001 and remanded it to the RO for 
compliance with the recently enacted Veterans Claims Assistance 
Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)].  
In July 2002, the Board rendered a decision in this matter, 
denying the benefits sought on appeal.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans Claims 
(Court) and in July 2003, the Court granted a joint motion for 
remand, vacating the Board's July 2002 decision and remanding this 
claim to the Board to thorough discuss in its reasons and bases 
VA's compliance with the VCAA and, more specifically, its 
compliance with the Court's decision in Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) which requires that VA advise a claimant 
of not only his rights and responsibilities under the VCAA, but 
also of the allocation of responsibilities in obtaining evidence 
to substantiate a claim.  As such, this matter is now properly 
returned to the Board for appellate consideration.
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained.

2.  The veteran does not have a current disability as a result of 
an organic brain disorder related to a disease or injury incurred 
during active service.

CONCLUSION OF LAW

Residuals of brain trauma were not incurred in or as a result of 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  When a veteran 
seeks service connection for a disability, due consideration shall 
be given to the supporting evidence in light of the places, types, 
and circumstances of service, as evidenced by service records, the 
official history of each organization in which the veteran served, 
the veteran's military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  The mere 
fact of an in-service injury is not enough; there must be evidence 
of a chronic disability resulting from that injury.  If there is 
no evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity of 
symptomatology after service is required to support the claim.  
See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay observation 
is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by continuity 
of symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

The veteran's service medical records are void of any reference to 
a head injury and/or complaints associated with a head injury.  
Upon his physical examination at the time of separation from 
service, there were no defects noted and the veteran's head, face 
and scalp were determined to be clinically normal; no neurological 
or psychiatric abnormalities were reported.  

The veteran submitted a claim for entitlement to service 
connection for the residuals of brain damage in May 1999 and 
testified at that time that he had experienced head trauma during 
about six competitive boxing matches while on active service.  He 
specifically testified that he had sustained blows to the head 
which caused temporary loss of consciousness and that he did not 
participate in any boxing matches subsequent to his discharge from 
service nor did he have any other head trauma following his 
discharge from service.  The veteran further testified that he was 
able to attain a college degree with some difficulty, that he had 
problems with technical work in his post-service jobs, and that he 
spent most of his working years in the real estate business.

At the May 1999 hearing, a neuro-scientist specializing in the 
rehabilitation of brain injuries testified that he had first seen 
the veteran in 1998, that he reviewed a single photon emission-
computed tomography (SPECT) scan of the veteran's brain taken in 
July 1998, and that he had determined that the veteran had, in 
fact, suffered injury to the parietal lobe and in the temporal 
lobe of the left side of the brain.  The scientist stated that the 
veteran related that he had been knocked out by a right-handed 
boxer during his period of active service; that he had been hit in 
the left side of his head by the right-handed boxer.

The veteran's wife also testified in May 1999.  She stated that 
she met the veteran in 1963 and that they sought higher education 
degrees at the same time.  The veteran's wife testified that she 
had to write the veteran's school papers and assist with his 
studies even though he had described himself as having done well 
in his college-preparatory high school.

The veteran submitted statements from two of his fellow servicemen 
who both stated that they had watched the veteran's inservice 
boxing matches and that the veteran had sustained many blows to 
the head during those matches.  The servicemen recalled that the 
veteran mainly fought right-handed boxers during service, that he 
was knocked out on at least one occasion, and that he did not seek 
medical treatment following his boxing matches notwithstanding 
serious blows to the head, face, chest, kidneys and stomach.

Post-service treatment records date back to 1971 and mainly show 
treatment for renal failure.  The first record of examination of 
the veteran's brain is dated in 1998  following complaints of 
memory dysfunction and headaches.  The records reflect the testing 
outlined by the scientist who testified at the hearing described 
above.  They also show that in August 1998, the veteran and his 
clinical test results were reviewed by the scientist and a 
psychologist.  The professionals determined that the neurological 
picture presented was consistent with brain injuries serious 
enough to impede a meaningful life.  The professionals, however, 
fell short of attributing the brain injuries to trauma sustained 
during service even though it was noted that events during the 
veteran's period of service were reviewed because the veteran 
described a change in his cognitive abilities following service.  
The examination report reflects that the veteran described the 
boxing events set forth above as well as an incident in which he 
fell off of a truck and hit his face and skull on the road, 
sustaining injuries requiring medical assistance.

In August 2001, the veteran underwent VA neurologic examination by 
a physician noted to be a Board-eligible neurologist and related a 
history of forgetfulness and changes in his memory dating back to 
the 1950's with worsening within the past few years.  The examiner 
reviewed the veteran's claims folder, including the 1998 SPECT 
scan and report outlined above.  Upon examination, the veteran 
appeared chronically ill, but was alert, cooperative and 
attentive; his mentation was somewhat slowed.  Following a 
complete evaluation, the diagnostic impression was a history of 
headaches and memory changes with subjective complaints of memory 
changes.  The examiner commented on the fact that the veteran 
attained a Master's degree and worked in real estate sales for 
twenty years as evidence of his ability to comprehend and follow 
complex instructions with interactions with the general public for 
the preceding twenty to thirty years.  The examiner found no 
evidence of a disorder of the brain and opined that it was far 
more likely than not that the veteran's complaints of changes in 
mentation were totally unrelated to his involvement in boxing 
and/or blows to the head during service because he showed a long-
term period of functioning following his period of service.  The 
examiner further stated that a SPECT scan should be used as an 
investigational tool as opposed to a diagnostic tool, that the 
veteran's level of overall cognitive functioning appeared 
appropriate for a man of his age, and that the veteran's chronic 
hemodialysis was strongly suspected as a contributing factor to 
the veteran's reported changes in mentation.

The veteran testified before the undersigned in May 2002 that he 
suffered head injuries while boxing during service and was 
examined by a physician after fighting, but not treated.  He also 
stated that during his period of active service he fell from a 
truck injuring his back and that he also injured his back jumping 
into a foxhole.  The veteran testified that he collapsed and was 
hospitalized shortly after his discharge from service, but did not 
specifically state the reason why he collapsed and/or what type of 
treatment he received at that time.

At the hearing before the Board, the veteran submitted three 
medical reports, all dated in May 2002.  The first one is from a 
physician at a biofeedback clinic and shows that renal failure may 
be a result of trauma.  The second is from a physician stated to 
have treated the veteran since 1995, but whose area of expertise 
is not identified.  This physician opined that all of the 
veteran's disabilities could have been caused by military 
experiences or that the veteran's military experiences were, 
"perhaps...a factor in the level of severity."  And, the third 
report is from a medical toxicologist who stated that the veteran, 
"did suffer concussions and brain injury as a result of" his 
inservice boxing, that the veteran experienced heavy metal and 
mycotoxin exposure during service, and that all of his illnesses, 
signs and symptoms were the result of military service.  It is 
important to note at this juncture that none of these reports 
reflect a review of the veteran's claims folder, including the 
report of the VA neurologist finding no evidence of brain injury.

Given the evidence as outlined above, the Board points out that 
there is evidence both supportive of and contrary to the veteran's 
claim of entitlement to service connection for the residuals of 
brain trauma.  As such, this claim must be decided based on the 
weight to be given to the evidence.

The evidence in support of the veteran's claim includes his wife's 
testimony that the veteran had difficulty with memory functions 
and concentration following his discharge from service.  Her 
comparison of functions to a pre-service period is not persuasive, 
however, because she did not meet the veteran until after he was 
discharged from active service.  Additionally, the veteran 
submitted statements from fellow servicemen showing that he did, 
in fact, sustain injuries to his head during service. 

The medical evidence in support of the veteran's claim includes 
clinical testing suggestive of brain injuries approximately forty 
years after the veteran's discharge from service, findings of a 
psychologist and a neuro-scientist that the neurological picture 
presented was consistent with brain injuries, the opinion of a 
treating physician that a brain injury could have been a result of 
military experience, and the opinion of a medical toxicologist 
that all complaints made by the veteran were results of military 
service notwithstanding the lack of medical support for findings 
that the veteran sustained concussions and brain injury during 
service.

The evidence contrary to the veteran's claim includes no evidence 
of inservice treatment for symptoms of a brain injury.  In 
addition, there is evidence that he did not require treatment for 
symptoms of brain injury for forty years following his discharge 
from service, that he attained a Master's degree and performed 
over twenty years of work in real estate sales following the 
alleged brain trauma, and that his cognitive functions were found 
by a medical professional to be consistent with a man of his age.  
Finally, and most importantly, is the fact that a physician 
eligible for board certification in neurology rendered the opinion 
that it was more likely than not that the veteran's complaints 
were not associated with an inservice trauma and probably the 
result of chronic hemodialysis.  This opinion was supported by the 
evidence of record and made specific reference to the veteran's 
history of cognitive functioning following his discharge from 
service.

Thus, following a complete review of the record, the Board 
attributes greater weight to the medical opinion of the VA 
physician as opposed to the opinion of the psychologist and the 
neuro-scientist because they did not perform complete neurological 
testing on the veteran, as opposed to the opinion of the treating 
physician because she simply said that causation was possible, and 
as opposed to the opinion of the medical toxicologist because his 
opinion appears to be based upon an unsubstantiated history of 
being treated for head injuries during service and having symptoms 
consistent with brain injury without reference to the effects of 
hemodialysis and/or the opinion of the VA neurologist.  It is 
important to note that the Board is not bound by a medical opinion 
based solely upon an unsubstantiated history as related by the 
veteran.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Accordingly, the lack of medical evidence of brain injury during 
service, the absence of medical treatment for symptoms of a brain 
injury for approximately forty years following service, the 
veteran's ability to attain a Master's degree and perform the 
duties of a real estate professional for over twenty years, and 
the absence of findings of a brain injury upon complete 
neurological examination in 2001 lead the Board to find that the 
veteran does not have a current disability as a result of an 
organic brain disorder related to a disease or injury incurred 
during active service.  Consequently, the veteran's claim of 
entitlement to service connection for the residuals of brain 
trauma is denied.

II. VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. 
§ 5100 to 5107 (West 2002)].  The VCAA includes an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  It 
also redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 45,620 
(August 29, 2001) [codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)].  Also see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the VCAA, the 
implementing regulations, the United States Court of Appeals for 
the Federal Circuit's (Federal Circuit) decisions in Disabled  
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) and Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which 
invalidated portions of the implementing regulations, the Veterans 
Benefits Act of 2003 (the VBA), Pub. L. No. 108-183, Section 701, 
117 Stat. 2651 (Dec. 2003), and the United States Court of Appeals 
for Veterans Claims (Court) recent decision in Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004), which 
addressed the timing and content of proper VCAA notice.  Following 
a complete review of the record evidence, the Board finds, for the 
reasons expressed immediately below, that the development of this 
claim has proceeded in accordance with the law and regulations. 

The Court's decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In this 
case, the initial AOJ decision was made prior to November 9, 2000, 
the date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ decision 
was made prior to the enactment of the VCAA and is pursuing 
further judicial review on this matter.  However, assuming solely 
for the sake of argument and without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for the 
reasons specified below.   

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, No. 
01-944, slip op. at 13.  On the other hand, the Court acknowledged 
that the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The Secretary 
has failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  See Pelegrini, 
No. 01-944, slip op. at 13.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect in the timing of the VCAA 
notice was harmless error.  While the notice provided to the 
appellant in April 2001 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the appellant's case to 
the Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and a 
Supplemental Statement of the Case (SSOC) was provided to the 
appellant.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of the claim, and to 
respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal would 
not be prejudicial error to the claimant.  

VA has a duty under the VCAA to notify the veteran and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the veteran 
as to whose responsibility it is to obtain the needed information.  
The veteran was informed of the requirements of the VCAA 
specifically and in detail in a letter dated in April 2001.  The 
information provided to the veteran specifically satisfied the 
requirements of 38 U.S.C.A. Section 5103 in that the veteran was 
clearly notified of the evidence necessary to substantiate his 
claim and the responsibilities of the parties in obtaining 
evidence.  The Board notes that it did not discuss the April 2001 
letter in its vacated July 2002 decision, and for that reason this 
matter is here on remand from the Court.  The Board finds that the 
April 2001 notice meets the requirements of the VCAA and, more 
particularly, the requirements outlined by the Court in Quartuccio 
in that it specifically set out the evidence VA would obtain on 
the veteran's behalf for this claim and the evidence needed from 
the veteran.  This letter set out the elements required to 
substantiate the veteran's claim and the evidence that would prove 
each element, and it specifically stated what evidence the veteran 
was responsible for providing to the RO within one year from the 
date of the letter.  Additionally, the Board finds that there is 
no indication that a review of the claim at this time will result 
in any prejudice to the veteran because the veteran has clearly 
presented his claim as being based upon medical findings already 
of record and it does not appear that being advised that he should 
submit anything whatsoever pertaining to his claim would change 
his position.  In fact, the veteran was advised by the Board in 
October 2003 that he was free to submit additional evidence in 
support of his claim before readjudication, but he declined to 
respond.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The Federal Circuit pointed out in both Disabled  American 
Veterans v. Secretary of Veterans Affairs and Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, supra., that a 
veteran is entitled to one year to respond to VA's notice of 
rights and responsibilities under the VCAA.  As such, the veteran 
had one year from April 2001 in which to respond before VA could 
proceed under the judicial precedent.  Because this time limit 
expired in April 2002, the Board finds that the appropriate notice 
time limits have passed and this requirement of the VCAA has also 
been met.  Moreover, the Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____), amended section 5103(b) to provide 
that the one-year limitation in that section should not be 
construed to prohibit VA from making a decision on the claim 
before the expiration of the one-year period.  This section of the 
Veterans Benefits Act of 2003 also provides that nothing in the 
section should be construed to require re-notification or 
additional notification to the claimant.  This amendment is 
effective as if enacted on November 9, 2000.  Consequently, the 
Board finds that the notice given to the veteran in this case is 
proper under the VCAA.

The VCAA provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate his or 
her claim unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The law 
provides that the assistance provided by VA shall include 
providing a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  After reviewing the record, the Board 
finds that VA has complied with the VCAA's duty to assist by 
aiding the veteran in obtaining medical evidence, affording him a 
physical examination, and obtaining a medical opinion as to the 
etiology of any current neurological disorder.  It appears that 
all known and available medical records relevant to the issue here 
on appeal have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend otherwise.  
Specifically, the veteran identified all treating sources and 
those records were obtained by VA, he submitted his own medical 
evidence in support of his claim, and he did not respond to the 
Board's October 2003 letter advising him that he could submit 
additional evidence before the Board readjudicated his claim 
following the Court's remand of this matter.  Furthermore, the 
Board notes that the veteran and his representative have been 
accorded ample opportunity to present evidence and argument in 
support of the veteran's claim.  The veteran testified before an 
RO hearing officer and before the Board and has actively 
participated in the development of his claim.  Thus, the Board 
finds that VA has done everything reasonably possible to notify 
and to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA and the applicable 
implementing regulations.  


ORDER

Service connection for the residuals of brain trauma is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



